Case 6:19-cv-02336-GAP-DCI Document 17 Filed 05/05/20 Page 1 of 1 PageID 51




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

  MICHAEL R. MCNEIL,

                         Plaintiff,

  v.                                                            Case No: 6:19-cv-2336-Orl-31DCI

  JAY HARSHID INC. and MEDINA DELI
  GROCERY INC.,

                         Defendants.


                                                 ORDER
         Upon consideration of Plaintiff's Stipulation of Dismissal Without Prejudice Solely as to

  Defendant Medina Deli Grocery, Inc. (Doc. 16), and pursuant to Fed. R. Civ. P. 41(a), it is hereby

         ORDERED that the default entered at Doc. 13 against Defendant Medina Deli Grocery,

  Inc. is hereby VACATED. It is further

         ORDERED that the claims against Medina Deli Grocery, Inc., are DISMISSED without

  prejudice, each party to bear its own fees and costs. The Clerk is directed to terminate Medina

  Deli Grocery, Inc. as a defendant in this case and close the file.

         DONE and ORDERED in Chambers, Orlando, Florida on May 5, 2020.




  Copies furnished to:

  Counsel of Record
  Unrepresented Party
